IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                         :
                                             :
             v.                              :   No. 347 C.D. 2021
                                             :   SUBMITTED: March 7, 2022
Zoning Board of Adjustment,                  :
and Gabriel Salas                            :
                                             :
Appeal of: Gabriel Salas                     :


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                        FILED: March 29, 2022

              Applicant, Gabriel Salas, appeals from an order of the Court of
Common Pleas of Philadelphia County reversing the decision of the City of
Philadelphia’s Zoning Board of Adjustment, which granted Applicant’s request on
reconsideration for permission to use the existing property located at 1201 Fanshawe
Street, Philadelphia, Pennsylvania, as a multi-family dwelling consisting of three
units. We affirm.
              The relevant background is as follows. The subject property is located
in an RSA-5 Residential (residential single-family attached-5) zoning district. Built
in 1946, the property was constructed as a duplex.1 (Sept. 11, 2019 Hearing,
Applicant’s Ex. 4, Zoning Archive; Reproduced Record “R.R.” at 39a.) When

    1
      The units on Fanshawe Street were constructed primarily as single-family homes, with
duplexes on the four corners. (Dec. 21, 2020 Board Decision, Finding of Fact “F.F.” No. 44.)
Applicant purchased the property in 2009, there were four units and each one was
occupied with existing tenants. (Dec. 21, 2020 Decision, Conclusion of Law “C.L.”
No. 8.) However, the prior owner never obtained permits for those units. (Id.,
Finding of Fact “F.F.” Nos. 17, 20, and 25.)
                On April 13, 2018, the City’s Department of Licenses and Inspections
(L&I) issued a notice of violation to Applicant for multiple violations. Pertinent
here, it cited him with failure to have a permit to use the property as a four-family
dwelling. (F.F. No. 1.) The two problematic units were located in the basement.2
(F.F. No. 2.) A few days later, Applicant applied to legalize use of the property as
it then existed as a multi-family dwelling consisting of four units. (Id.) On April
30, 2018, L&I issued a notice of refusal stating that the proposed use was prohibited
in the RSA-5 zoning district under Section 14-602-1 of the Philadelphia Zoning
Code (Zoning Code).3 (F.F. No. 3.) In June, 2018, after L&I had him remove the
stoves from the basement, Applicant procured a rental license for the two upstairs
units.4 (Sept. 11, 2019 Hearing, Notes of Testimony “N.T.” at 24; R.R. at 97a. and
F.F. No. 28.)
                In January 2019, Applicant’s counsel applied for permission to use the
property as a four-unit dwelling as it then existed. L&I refused the application. (F.F.
No. 4.) On appeal to the Board, counsel averred that Applicant “‘only [sought] to
legalize the existing use at the property’” which had been “‘purchased as a multi-
family dwelling and [had] a long history of multi-family use.’” (F.F. No. 6.)


    2
      The proposed two basement units were each less than 400 square feet. (Sept. 11, 2019
Hearing, Notes of Testimony “N.T.” at 17; Reproduced Record “R.R.” at 90a.)
    3
        Zoning Code § 14-602-1.
    4
      (Sept. 11, 2019 Hearing, N.T. at 23; R.R. at 96a) and (Sept. 9, 2019 Ltr. from Ward Leader
Janice Sulman, Esq., at 1; R.R. at 68a).


                                               2
Following a September 11, 2019 hearing at which counsel averred that there was a
legal duplex on the property, the Board voted two-to-one to deny the application for
four units. (F.F. Nos. 7 and 15.) Because the Board’s Rules and Regulations provide
that the Board shall take no action unless at least three members present at the time
of the vote concur, the vote did not constitute a final determination.5 (F.F. No. 8.)
                On September 24, 2019, Applicant’s counsel submitted a request for
reconsideration “‘asking for approval of a compromise proposal for three total
units.’” (F.F. No. 9.) The Board opined that counsel presumably and erroneously
believed that the September 11 vote constituted a final determination. (Id.) Section
6.3.1 of the Board’s Rules and Regulations provides:

                A request for reconsideration of a final determination by
                the Zoning Board may be permitted by majority vote of
                the Zoning Board under special circumstances that were
                not known, and could not reasonably have been known, by
                the requestor at the time of the hearing. The date on which
                a decision of the Zoning Board is mailed shall be
                conclusively presumed to be the date of final
                determination, and the time for a reconsideration request
                shall run from that date.

Board’s Rules and Regulations, § 6.3.1.
                Acting on the original application for four units, the Board voted four-
to-one to deny the application on December 4, 2019.6 (F.F. No. 10.) Subsequently,
Applicant’s counsel submitted a December 23, 2019 addendum to the initial
reconsideration request stating that the compromise proposal for three units


    5
        Board’s Rules and Regulations, § 6.2.2.
    6
      The Board’s Vice Chair, Carol Tinari, was absent from the September 11, 2019 hearing.
After certifying that she had read the transcript and reviewed the record, Tinari voted in accordance
with Section 6.2.3 of the Board’s Rules and Regulations. (F.F. No. 10.)


                                                  3
constituted new evidence because Applicant did not make that proposal at the
September 2019 hearing. (F.F. No. 11.) Councilwoman Cherelle Parker opposed
the request, citing the absence of special circumstances. (F.F. No. 12.) Nonetheless,
the Board voted four-to-zero to grant reconsideration and a rehearing. (F.F. No. 13.)
             Following a March 2020 rehearing, the Board voted three-to-two to
grant the variance with a proviso limiting the number of units to a maximum of three
and requiring a certificate of occupancy within nine months. (F.F. No. 14.) The
appeal to the trial court of the City and Parker followed. Without taking additional
evidence, the trial court reversed. Applicant’s appeal to this Court followed.
             Applicant makes four arguments on appeal: 1) that there was ample
evidence to sustain the Board’s conclusion that Applicant was entitled to a variance;
2) that Applicant was entitled to relief based on the doctrine of expansion of a
nonconforming use; 3) that the trial court erred in holding that the Board improperly
granted reconsideration; and 4) that the trial court erred in holding that the Board
lacked authority to grant a lesser variance than was requested in the original
application (three units rather than four). Because we find resolution of the first two
arguments to be dispositive, we will not address the third and fourth arguments.
             Pursuant to the Zoning Code:

             The . . . Board shall grant a variance only if it finds each
             of the following criteria are satisfied:
                    (.a) The denial of the variance would result in an
                    unnecessary hardship. The applicant shall
                    demonstrate that the unnecessary hardship was not
                    created by the applicant and that the criteria set forth
                    in [Zoning Code] § 14-303(8)(e)(.2) (Use
                    Variances) below, . . . have been satisfied;
                    (.b) The variance, . . . if authorized will represent
                    the minimum variance that will afford relief and

                                           4
                   will represent the least modification possible of the
                   use . . . regulation in issue;
                   (.c) The grant of the variance will be in harmony
                   with the purpose and spirit of this Zoning Code;
                   (.d) The grant of the variance will not substantially
                   increase congestion in the public streets, increase
                   the danger of fire, or otherwise endanger the public
                   health, safety, or general welfare;
                   (.e) The variance will not substantially or
                   permanently injure the appropriate use of adjacent
                   conforming property or impair an adequate supply
                   of light and air to adjacent conforming property;
                   (.f) The grant of the variance will not adversely
                   affect transportation or unduly burden water, sewer,
                   school, park, or other public facilities;
                   (.g) The grant of the variance will not adversely and
                   substantially affect the implementation of any
                   adopted plan for the area where the property is
                   located; and
                   (.h) The grant of the variance will not create any
                   significant environmental damage, pollution,
                   erosion, or siltation, and will not significantly
                   increase the danger of flooding either during or after
                   construction, and the applicant will take measures
                   to minimize environmental damage during any
                   construction.

Zoning Code § 14-303(8)(e)(.1)(.a)-(.h).
            With regard to use variances, the Zoning Code provides:

            To find an unnecessary hardship . . . the . . . Board must
            make all of the following findings:
                   (.a) That there are unique physical circumstances or
                   conditions (such as irregularity, narrowness, or
                   shallowness of lot size or shape, or exceptional


                                           5
                    topographical or other physical conditions) peculiar
                    to the property, and that the unnecessary hardship is
                    due to such conditions and not to circumstances or
                    conditions generally created by the provisions of
                    this Zoning Code in the area or zoning district where
                    the property is located;
                    (.b) That because of those physical circumstances or
                    conditions, there is no possibility that the property
                    can be used in strict conformity with the provisions
                    of this Zoning Code and that the authorization of a
                    variance is therefore necessary to enable the viable
                    economic use of the property;
                    (.c) That the use variance, if authorized, will not
                    alter the essential character of the neighborhood or
                    district in which the property is located, nor
                    substantially or permanently impair the appropriate
                    use or development of adjacent property, nor be
                    detrimental to the public welfare; and
                    (.d) That the hardship cannot be cured by the grant
                    of a dimensional variance.

Id., § 14-303(8)(e)(.2)(.a)-(.d).
             In the present case the Board, in granting the variance with the proviso
that it be limited to a maximum of three units, considered the following factors:

             8. The [p]roperty was an existing, fully rented four[-
             ]family dwelling at the time Applicant purchased it.
             Applicant testified to the difficulty of returning it to the
             two[-]family use for which it was previously approved.
             9. The Board concludes this is sufficient to establish the
             hardship required for grant of a variance.
             10. The Board additionally concludes the existing
             hardship was not self-imposed, the variances requested are
             the minimum necessary to afford relief, and the
             development will not detrimentally impact the public
             health, safety or welfare.

                                          6
            11. With respect to the “least minimum” requirement, the
            Board notes that Applicant, on reconsideration, reduced
            the proposal to include a maximum of three residential
            units.
            12. The Board finally concludes the proposed
            development will not negatively impact the public health,
            safety or welfare.

(C.L. Nos. 8-12.)
            As a matter of law, the evidence taken in the light most favorable to
Applicant does not establish the requisite unnecessary hardship. Applicant testified
that it would take time and cost approximately $50,000 to $60,000 to convert the
property back to a duplex. (Sept. 11, 2019 Hearing, N.T. at 10-11; R.R. at 83a-84a.)
Although economic hardship can be a factor in ascertaining whether an unnecessary
hardship exists, economic hardship in and of itself will not justify the grant of a
variance. Marshall v. City of Phila., 97 A.3d 323, 330-31 (Pa. 2014). Moreover,
after L&I came out and cited the property and Applicant removed the basement
stoves, he was given a rental license for two units. (F.F. No. 28.) Applicant’s
argument that it would cost $50,000 to $60,000 to convert the property back to a
duplex is misleading. The two duplex units can be used as they presently exist and
represent a viable use of the property. The high expense described by Applicant
would be needed only to get access to the basement units from the interior of the
duplex units. (Sept. 11, 2019 Hearing, N.T. at 24; R.R. at 97a.) Clearly, if the
basement units were used as additional living quarters as Applicant proposes,
Applicant would rent the duplex units in their present condition, so interior access
to the basement is not needed to make the duplex units livable or rentable. The
basement units with exterior access could be used as storage, either by the duplex
tenants or by Applicant, or perhaps could be converted to garages at far less cost



                                         7
than the interior access proposal. At all events, even if the basement areas were not
used at all, Applicant has a viable use of his property as a residential rental property.
While renting the duplex units with interior access to the basement area might well
be more desirable and therefore profitable, “where the asserted hardship amounts to
a landowner’s mere desire to increase profitability, the unnecessary hardship
criterion . . . is not satisfied . . . .” Dunn v. Middletown Twp. Zoning Hearing Bd.,
143 A.3d 494, 506 (Pa. Cmwlth. 2016).
             In addition, we agree that any hardship is self-imposed. Applicant
neither asked the prior owner whether the then existing four units complied with the
law nor ascertained the zoning status of the property as to how many units were
allowed. (Sept. 11, 2019 Hearing, N.T. at 10; R.R. at 83a.) A purchaser has the
burden to check the zoning status of real estate and his failure to do so and ignorance
therefrom “cannot support the issuance of a variance on an estoppel theory.”
Appletree Land Dev. v. Zoning Hearing Bd. of York Twp., 834 A.2d 1214, 1217-18
(Pa. Cmwlth. 2003) (citation omitted). This burden is especially relevant when a
purchaser intends to make a profit from renting a property. See Hasage v. Phila.
Zoning Bd. of Adjustment, 202 A.2d 61, 64 (Pa. 1964) (where owners purchased a
building with illegally converted apartments under the belief that a multi-family use
was allowed, court held that they had a duty to ascertain the property’s zoning status)
and Camaron Apartments, Inc. v. Zoning Bd. of Adjustment, 324 A.2d 805, 807 (Pa.
Cmwlth. 1974) (where prior owner received variance for forty apartments but built
forty-two, court rejected new owner’s claim of ignorance and held that hardship was
self-inflicted because corporation should have investigated at the time of purchase).
             Finally, to the extent that Applicant seeks to rely on the law permitting
expansion of a preexisting nonconforming use, his position is without merit.



                                           8
Notwithstanding the fact that Applicant’s counsel raised the issue at both hearings,
Applicant did not seek expansion of an existing nonconformity in either his initial
application or his request on reconsideration. At any rate, a municipality has the
right to impose reasonable restrictions on a natural expansion of a preexisting
nonconforming use, (West Central Germantown Neighbors v. Zoning Board of
Adjustment of City of Philadelphia, 827 A.2d 1283 [Pa. Cmwlth. 2003]), and the
City has done so here. Even though L&I did not calculate, and the Board made no
findings regarding an expansion of a nonconforming use, Applicant conceded that
his proposed expansion exceeded the 10% threshold for a by-right expansion found
in Section 14-305(5)(a)(.2) of the Zoning Code. (Mar. 11, 2020 Hearing, N.T. at 6-
7; R.R. at 136a-37a).     Because the proposed expansion conflicted with the
restrictions in the Zoning Code, Applicant would still require a variance for the
proposed expansion. W. Cent. Germantown Neighbors, 827 A.2d at 1287. For the
reasons cited above, Applicant simply did not meet the criteria necessary for
issuance of a variance.
             Accordingly, we affirm.




                                       _____________________________________
                                       BONNIE BRIGANCE LEADBETTER,
                                       President Judge Emerita



Judge Dumas did not participate in the decision for this case.




                                         9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                 :
                                     :
            v.                       :   No. 347 C.D. 2021
                                     :
Zoning Board of Adjustment,          :
and Gabriel Salas                    :
                                     :
Appeal of: Gabriel Salas             :



                                ORDER


            AND NOW, this 29th day of March, 2022, the order of the Court of
Common Pleas of Philadelphia County is hereby AFFIRMED.



                                   _____________________________________
                                   BONNIE BRIGANCE LEADBETTER,
                                   President Judge Emerita